NUMBER 13-12-00453-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

LARRY WHATLEY,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 213th District Court
                         of Tarrant County, Texas.


                        MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Perkes
                Memorandum Opinion by Justice Garza

      A jury found appellant, Larry Whatley, guilty of aggravated assault with a deadly

weapon, repeat offender, a second-degree felony.        See TEX. PENAL CODE ANN. §

22.02(a)(2), (b) (West 2011). Appellant pleaded “true” to an enhancement paragraph,

and the trial court sentenced him to twenty-five years’ imprisonment. By a single issue,

appellant contends the trial court violated his Sixth Amendment right to confrontation by
improperly limiting the scope of his cross-examination of a witness. See U.S. CONST.

amend. VI. We affirm.

                                          I. BACKGROUND1

         Appellant was convicted of violently assaulting Brooke Butler, his live-in girlfriend.

After the assault, Butler went to the home of her friend, Mandi Moore, who called 911 to

request treatment of Butler’s injuries. At trial, Moore testified for the State. On cross-

examination, defense counsel asked Moore if Butler was involved with anyone else at

the time of the assault. The prosecutor objected on relevance grounds. Outside the

presence of the jury, defense counsel was permitted to ask Moore whether Butler was

involved in any other relationships at the time of the assault. Moore answered that she

did not know. The prosecutor said that the question was “a fishing expedition” and

improper character evidence. The trial court sustained the State’s objection. The jury

returned; defense counsel stated he had no other questions, and Moore was dismissed.

                                           II. DISCUSSION

         The State argues that appellant failed to preserve his issue for review. We

agree.

         To preserve a complaint for appellate review, the record must show that a

specific and timely complaint was made to the trial judge and that the trial judge ruled

on the complaint. TEX. R. APP. P. 33.1; see Lovill v. State, 319 S.W.3d 687, 691 (Tex.

Crim. App. 2009). It is well established that even constitutional and statutory rights may

be waived by failure to object. Wright v. State, 28 S.W.3d 526, 536 (Tex. Crim. App.



         1
         This case is before the Court on transfer from the Second Court of Appeals in Fort Worth, Texas
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West
2005).
                                                   2
2000) (“Because he did not object to error under the Confrontation Clause, appellant

waives this argument on appeal”).

       By failing to object to the trial court’s ruling, appellant failed to preserve any error.

See TEX. R. APP. P. 33.1; Lovill, 319 S.W.3d at 691; Wright, 28 S.W.3d at 536. We

overrule appellant’s sole issue.

                                       III. CONCLUSION

       We affirm the trial court’s judgment.

                                                   ________________________
                                                   DORI CONTRERAS GARZA
                                                   Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of August, 2013.




                                               3